ORDER
Considering the order of the Louisiana Attorney Disciplinary Board dismissing the formal charges against respondent, Mark V. Marinoff, and the request of the Office of Disciplinary Counsel appealing that ruling,
IT IS ORDERED that this matter be scheduled for oral argument on the court’s next available docket.
IT IS FURTHER ORDERED that the clerk issue briefing notices directing the parties to submit written briefs to this court addressing the issue of whether the disciplinary board erred in dismissing the charges against respondent, and if so, what type of sanction would be appropriate in this case.
/s/ Chet D. Traylor
Justice, Supreme Court of Louisiana
WEIMER, J., recused.